

	

		III

		109th CONGRESS

		2d Session

		S. RES. 373

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Biden (for himself,

			 Mr. Cornyn, Mrs. Hutchison, Mr.

			 Kennedy, Mr. Leahy,

			 Mr. Hatch, and Mr. Specter) submitted the following resolution;

			 which was referred to the Committee on

			 the Judiciary

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  Senate should continue to support the National Domestic Violence Hotline, a

		  critical national resource that saves lives each day, and commemorate its 10th

		  anniversary. 

	

	

		Whereas 2006 marks the 10th year that the Hotline has been

			 answering calls and saving lives;

		Whereas, 10 years ago this month, the Hotline answered its

			 first call;

		Whereas the Hotline is a project of the Texas Council on

			 Family Violence headquartered in Austin, Texas, and provides crisis

			 intervention, information, and referral to victims of domestic violence, their

			 friends, and their families;

		Whereas the Hotline operates 24 hours a day and 365 days a

			 year;

		Whereas the Hotline provides its users with anonymous

			 assistance in more than 140 different languages, and a telecommunications

			 device for the deaf, deaf-blind, and hard of hearing;

		Whereas the Hotline was created by Congress in the

			 Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1902);

		Whereas Congress continues its commitment to families of

			 the United States by strengthening and renewing this important legislation in

			 2000 and most recently in December, 2005;

		Whereas, since taking its first call in 1996, the Hotline

			 has answered over 1,500,000 calls;

		Whereas, since its inception, the Hotline has become a

			 vital link to safety for victims of domestic violence and their

			 families;

		Whereas today, Hotline advocates answer as many as 600

			 calls per day and an average of 16,500 calls per month from women, men, and

			 children from across the United States;

		Whereas, as public awareness grows about domestic

			 violence, the Hotline has seen a significant increase in call volume, with

			 calls to the Hotline increasing by 200 percent over the last 10 years;

		Whereas, because no victim should ever get a busy signal,

			 the Hotline recently unveiled cutting edge technology that will allow more

			 victims to connect to life saving services; and

		Whereas the 10th anniversary of the Hotline marks a true

			 partnership between the Federal Government and private businesses as each has

			 come together in a collaborative effort to save lives: Now, therefore, be

			 it

		

	

		That the Senate should—

			(1)continue to

			 support the National Domestic Violence Hotline; and

			(2)commemorate the

			 10th anniversary of this critical national resource that saves lives each

			 day.

			

